EXHIBIT 10.1



CONTINENTAL AIRLINES, INC.

1997 EMPLOYEE STOCK PURCHASE PLAN

As Amended and Restated as of April 24, 2000

1. Purpose. The Continental Airlines, Inc. 1997 Employee Stock Purchase Plan
(the "Plan") is intended to provide an incentive for employees of Continental
Airlines, Inc. (the "Company") and any Participating Company (as defined in
paragraph 3) to acquire or increase a proprietary interest in the Company
through the purchase of shares of the Company's Class B common stock, par value
$.01 per share (the "Stock"). The Plan is intended to qualify as an "Employee
Stock Purchase Plan" under Section 423 of the Internal Revenue Code of 1986, as
amended (the "Code"). The provisions of the Plan shall be construed in a manner
consistent with the requirements of that section of the Code.



2. Administration of the Plan. The Plan shall be administered by the Human
Resources Committee (the "Committee") of the Board of Directors of the Company
(the "Board"). Subject to the provisions of the Plan, the Committee shall
interpret the Plan and all options granted under the Plan, make such rules as it
deems necessary for the proper administration of the Plan and make all other
determinations necessary or advisable for the administration of the Plan. In
addition, the Committee shall correct any defect, supply any omission or
reconcile any inconsistency in the Plan, or in any option granted under the
Plan, in the manner and to the extent that the Committee deems desirable to
carry the Plan or any option into effect. The Committee shall, in its sole
discretion, make such decisions or determinations and take such actions, and all
such decisions, determinations and actions taken or made by the Committee
pursuant to this and the other paragraphs of the Plan shall be conclusive on all
parties. The Committee shall not be liable for any decision, determination or
action taken in good faith in connection with the administration of the Plan.
The Committee shall have the authority to delegate routine day-to-day
administration of the Plan to such officers and employees of the Company as the
Committee deems appropriate.



3. Participating Companies. The Committee may designate any present or future
parent or subsidiary corporation of the Company that is eligible by law to
participate in the Plan as a "Participating Company" by written instrument
delivered to the designated Participating Company. Such written instrument shall
specify the effective date of such designation and shall become, as to such
designated Participating Company and persons in its employment, a part of the
Plan. The terms of the Plan may be modified as applied to the Participating
Company only to the extent permitted under Section 423 of the Code. Transfer of
employment among the Company and Participating Companies (and among any other
parent or subsidiary corporation of the Company) shall not be considered a
termination of employment hereunder. Any Participating Company may, by
appropriate action of its Board of Directors, terminate its participation in the
Plan. Moreover, the Committee may, in its discretion, terminate a Participating
Company's Plan participation at any time.



4. Eligibility. Subject to the provisions hereof, all employees of the Company
and the Participating Companies who are employed by the Company or any
Participating Company as of a Date of Grant (as defined in subparagraph 6(a))
shall be eligible to participate in the Plan; provided, however, that no option
shall be granted to an employee if such employee, immediately after the option
is granted, owns stock possessing five percent or more of the total combined
voting power or value of all classes of stock of the Company or of its parent or
subsidiary corporations (within the meaning of Sections 423(b)(3) and 424(d) of
the Code).



5. Stock Subject to the Plan. Subject to the provisions of paragraph 12, the
aggregate number of shares that may be sold pursuant to options granted under
the Plan shall not exceed 1,750,000 shares of the authorized Stock, which shares
may be unissued or reacquired shares, including shares bought on the market or
otherwise for purposes of the Plan. Should any option granted under the Plan
expire or terminate prior to its exercise in full, the shares theretofore
subject to such option may again be subject to an option granted under the Plan.
Any shares that are not subject to outstanding options upon the termination of
the Plan shall cease to be subject to the Plan.



6. Grant of Options.



(a) General Statement; "Date of Grant"; "Option Period"; "Date of Exercise".
Following the effective date of the Plan and continuing while the Plan remains
in force, the Company shall offer options under the Plan to purchase shares of
Stock to all eligible employees who elect to participate in the Plan. Except as
otherwise determined by the Committee, these options shall be granted on January
1, 1997, and, thereafter, on the first day of each successive July, October,
January and April (each of which dates is herein referred to as a "Date of
Grant"). Except as provided in paragraph 12, the term of each option granted on
January 1, 1997, shall be for six months, and the term of each option granted
thereafter shall be for three months (each of such six-month and three-month
periods is herein referred to as an "Option Period"), which shall begin on a
Date of Grant and end on the last day of each Option Period (herein referred to
as a "Date of Exercise"). Subject to subparagraph 6(e), the number of shares
subject to an option for a participant shall be equal to the quotient of (i) the
aggregate payroll deductions withheld on behalf of such participant during the
Option Period in accordance with subparagraph 6(b), divided by (ii) the Option
Price (as defined in subparagraph 7(b)) of the Stock applicable to the Option
Period, including fractions; provided, however, that the maximum number of
shares that may be subject to any option for a participant may not exceed 2,500
(subject to adjustment as provided in paragraph 12).



(b) Election to Participate; Payroll Deduction Authorization. An eligible
employee may participate in the Plan only by means of payroll deduction. Except
as provided in subparagraph 6(g), each eligible employee who elects to
participate in the Plan shall deliver to the Company, within the time period
prescribed by the Committee, a written payroll deduction authorization in a form
prepared by the Company whereby he gives notice of his election to participate
in the Plan as of the next following Date of Grant, and whereby he designates an
integral percentage of his Eligible Compensation (as defined in subparagraph
6(d)) to be deducted from his compensation for each pay period and paid into the
Plan for his account. The designated percentage may not be less than 1% nor
exceed 10%.



(c) Changes in Payroll Authorization. A participant may withdraw from the Plan
as provided in paragraph 8. In addition, a participant may decrease the
percentage rate of his payroll deduction authorization referred to in
subparagraph 6(b) or suspend or resume payroll deductions during the relevant
Option Period by delivering to the Company a new payroll deduction authorization
in a form prepared by the Company. Such decrease, suspension or resumption will
be effective as



(d) "Eligible Compensation" Defined. The term "Eligible Compensation" means
regular straight-time earnings or base salary, except that such term shall not
include payments for overtime, incentive compensation, bonuses or other special
payments.



(e) $25,000 Limitation. No employee shall be granted an option under the Plan
which permits his rights to purchase Stock under the Plan and under all other
employee stock purchase plans of the Company and its parent and subsidiary
corporations to accrue at a rate which exceeds $25,000 of fair market value of
such Stock (determined at the time such option is granted) for each calendar
year in which such option is outstanding at any time (within the meaning of
Section 423( the next following Date of Exercise.



(f) Leaves of Absence. During a paid leave of absence approved by the Company
and meeting the requirements of Treasury Regulation Paragraph 1.421-7(h)(2), a
participant's elected payroll deductions shall continue. A participant may not
contribute to the Plan during an unpaid leave of absence. If a participant takes
an unpaid leave of absence that is approved by the Company, meets the
requirements of Treasury Regulation Paragraph 1.421-7(h)(2), and begins within
90 days p urchase Stock under the Plan on the Date of Exercise relating to such
Option Period. If a participant takes a leave of absence that is not described
in the first or third sentence of this subparagraph 6(f), then he shall be
considered to have withdrawn from the Plan pursuant to the provisions of
paragraph 8 hereof.



(g) Continuing Election. Subject to the limitation set forth in subparagraph
6(e), a participant (i) who has elected to participate in the Plan pursuant to
subparagraph 6(b) as of a Date of Grant and (ii) who takes no action to change
or revoke such election as of the next following Date of Grant and/or as of any
subsequent Date of Grant prior to any such respective Date of Grant shall be
deemed to have made the same election, including the same attendant payroll
deducti



7. Exercise of Options.



(a) General Statement. Subject to the limitation set forth in subparagraph 6(e),
each participant in the Plan automatically and without any act on his part shall
be deemed to have exercised his option on each Date of Exercise to the extent of
his unused payroll deductions under the Plan and to the extent the issuance of
Stock to such participant upon such exercise is lawful.



(b) "Option Price" Defined. The term "Option Price" shall mean the per share
price of Stock to be paid by each participant on each exercise of his option,
which price shall be equal to 85% of the fair market value of the Stock on the
Date of Exercise or on the Date of Grant, whichever amount is lesser. For all
purposes under the Plan, the fair market value of a share of Stock on a
particular date shall be equal to the closing price of the Stock on the New York
Stock Exch



(c) Delivery of Shares; Restrictions on Transfer. As soon as practicable after
each Date of Exercise, the Company shall deliver to a custodian selected by the
Committee one or more certificates representing (or shall otherwise cause to be
credited to the account of such custodian) the total number of whole shares of
Stock respecting options exercised on such Date of Exercise in the aggregate
(for both whole and fractional shares) of all of the participating eligible emp



8. Withdrawal from the Plan.



(a) General Statement. Any participant may withdraw in whole from the Plan at
any time prior to the Date of Exercise relating to a particular Option Period.
Partial withdrawals shall not be permitted. A participant who wishes to withdraw
from the Plan must timely deliver to the Company a notice of withdrawal in a
form prepared by the Company. The Company, promptly following the time when the
notice of withdrawal is delivered, shall refund to the participant the amoun



(b) Eligibility Following Withdrawal. A participant who withdraws from the Plan
shall be eligible to participate again in the Plan upon expiration of the Option
Period during which he withdrew (provided that he is otherwise eligible to
participate in the Plan at such time).



9. Termination of Employment.



(a) General Statement. Except as provided in subparagraph 9(b), if the
employment of a participant terminates for any reason whatsoever, then his
participation in the Plan automatically and without any act on his part shall
terminate as of the date of the termination of his employment. The Company shall
promptly refund to him the amount of his payroll deductions under the Plan which
have not yet been otherwise returned to him or used upon exercise of options,
and the



(b) Termination by Retirement, Death or Disability after April 24, 2000. If the
employment of a participant terminates after April 24, 2000 due to (i)
retirement that entitles the participant to an early or normal retirement
benefit under any defined benefit pension plan of the Company or a Participating
Company, (ii) death or (iii) permanent and total disability (within the meaning
of Section 22(e)(3) of the Code), the participant, or (in the event of the
participant's



(1) withdraw all of the accumulated unused payroll deductions and shares of
Stock credited to the participant's account under the Plan (whether or not the
Restriction Period with respect to such shares has expired); or



(2) exercise the participant's option for the purchase of Stock on the last day
of the Option Period during which termination of employment occurs for the
purchase of the number of full shares of Stock which the accumulated payroll
deductions at the date of the participant's termination of employment will
purchase at the applicable Option Price (subject to subparagraph 6(e)), with any
excess cash in such account to be returned to the participant or such designated
beneficiary.



The participant or, if applicable, such designated beneficiary, must make such
election by giving written notice to the Committee in such manner as the
Committee prescribes. In the event that no such written notice of election is
timely received by the Committee, the participant or designated beneficiary will
automatically be deemed to have elected as set forth in clause (2) above, and
promptly after the exercise so described in clause (2) above, all shares of
Stock in such participant's be distributed to the participant or such designated
beneficiary.



(c) Beneficiary Designation. Each participant shall have the right to designate
a beneficiary to exercise the rights specified in subparagraph 9(b) in the event
of such participant's death. Any designation (or change in designation) of a
beneficiary must be filed with the Committee in a time and manner designated by
the Committee in order to be effective. Any such designation of a beneficiary
may be revoked by the participant by filing a later valid designation or an
instr Committee in a time and manner designated by the Committee. If no
beneficiary is designated, the designated beneficiary will be deemed to be the
participant's personal representative.



10. Restriction Upon Assignment of Option. An option granted under the Plan
shall not be transferable otherwise than by will or the laws of descent and
distribution. Subject to subparagraph 9(b), each option shall be exercisable,
during his lifetime, only by the employee to whom granted. The Company shall not
recognize and shall be under no duty to recognize any assignment or purported
assignment by an employee of his option or of any rights under his option or
under the



11. No Rights of Stockholder Until Exercise of Option. With respect to shares of
Stock subject to an option, an optionee shall not be deemed to be a stockholder,
and he shall not have any of the rights or privileges of a stockholder, until
such option has been exercised. With respect to an individual's Stock held by
the custodian pursuant to subparagraph 7(c), the custodian shall, as soon as
practicable, pay the individual any cash dividends attributable thereto and shal



12. Changes in Stock; Adjustments. Whenever any change is made in the Stock, by
reason of a stock dividend or by reason of subdivision, stock split, reverse
stock split, recapitalization, reorganization, combination, reclassification of
shares or other similar change, appropriate action will be taken by the
Committee to adjust accordingly the number of shares subject to the Plan, the
maximum number of shares that may be subject to any option, and the number and
Option Pr



If the Company shall not be the surviving corporation in any merger or
consolidation (or survives only as a subsidiary of another entity), or if the
Company is to be dissolved or liquidated, then, unless a surviving corporation
assumes or substitutes new options (within the meaning of Section 424(a) of the
Code) for all options then outstanding, (i) the Date of Exercise for all options
then outstanding shall be accelerated to a date fixed by the Committee prior to
the effective date o





13. Use of Funds; No Interest Paid. All funds received or held by the Company
under the Plan shall be included in the general funds of the Company free of any
trust or other restriction, and may be used for any corporate purpose. No
interest shall be paid or credited to any participant.





14. Term of the Plan. The Plan shall be effective upon the date of its adoption
by the Board, provided the Plan is approved by the stockholders of the Company
within 12 months thereafter. Notwithstanding any provision in the Plan, no
option granted under the Plan shall be exercisable prior to such stockholder
approval, and, if the stockholders of the Company do not approve the Plan by the
Date of Exercise of the first option granted hereunder, then the Plan shall
automa



15. Amendment or Termination of the Plan. The Board in its discretion may
terminate the Plan at any time with respect to any Stock for which options have
not theretofore been granted. The Board and the Committee shall each have the
right to alter or amend the Plan or any part thereof from time to time;
provided, however, that no change in any option theretofore granted may be made
that would impair the rights of the optionee without the consent of such
optionee.



16. Securities Laws. The Company shall not be obligated to issue any Stock
pursuant to any option granted under the Plan at any time when the offer,
issuance or sale of shares covered by such option has not been registered under
the Securities Act of 1933, as amended, or does not comply with such other
state, federal or foreign laws, rules or regulations, or the requirements of any
stock exchange upon which the Stock may then be listed, as the Company or the
Committee de pinion of legal counsel for the Company, there is no exemption from
the requirements of such laws, rules, regulations or requirements available for
the offer, issuance and sale of such shares. Further, all Stock acquired
pursuant to the Plan shall be subject to the Company's policies concerning
compliance with securities laws and regulations, as such policies may be amended
from time to time. The terms and conditions of options granted hereunder to, and
the purchase of shares by, persons subject to Section e Act of 1934, as amended
(the "Exchange Act"), shall comply with any applicable provisions of Rule 16b-3.
As to such persons, this Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required from time to time by
Rule 16b-3 to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.



17. No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any subsidiary from taking any corporate
action that is deemed by the Company or such subsidiary to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any option granted under the Plan. No employee, beneficiary or other
person shall have any claim against the Company or any subsidiary as a result of



18. Miscellaneous Provisions.



(a) Parent and Subsidiary Corporations. For all purposes of the Plan, a
corporation shall be considered to be a parent or subsidiary corporation of the
Company only if such corporation is a parent or subsidiary corporation of the
Company within the meaning of Sections 424(e) or (f) of the Code.



(b) Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.



(c) Headings. The headings and subheadings in the Plan are included solely for
convenience, and if there is any conflict between such headings or subheadings
and the text of the Plan, the text shall control.



(d) Not a Contract of Employment; No Acquired Rights. The adoption and
maintenance of the Plan shall not be deemed to be a contract between the Company
or any Participating Company and any person or to be consideration for the
employment of any person. Participation in the Plan at any given time shall not
be deemed to create the right to participate in the Plan, or any other
arrangement permitting an employee of the Company or any Participating Company
to purchase St



(e) Compliance with Applicable Laws. The Company's obligation to offer, issue,
sell or deliver Stock under the Plan is at all times subject to all approvals of
and compliance with any governmental authorities (whether domestic or foreign)
required in connection with the authorization, offer, issuance, sale or delivery
of Stock as well as all federal, state, local and foreign laws. Without limiting
the scope of the preceding sentence, and notwithstanding any other pro



(f) Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.



(g) Governing Law. All provisions of the Plan shall be construed in accordance
with the laws of Texas except to the extent preempted by federal law.

